                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                          CHARLESTON DIVISION

FENWICK COMMONS                        )
HOMEOWNERS ASSOCIATION, INC.,          )
                                       )
                  Plaintiff,           )
                                       )                 No. 2:19-cv-00057-DCN
             vs.                       )
                                       )                            ORDER
PENNSYLVANIA NATIONAL MUTUAL           )
CASUALTY INSURANCE COMPANY,            )
PORTRAIT HOMES-SOUTH CAROLINA,         )
LLC, PORTRAIT HOMES-FENWICK            )
COMMONS, LLC, JJA CONSTRUCTION,        )
INC. D/B/A JJA FRAMING, JJA            )
CONSTRUCTION, INC. D/B/A JJA           )
FRAMING COMPANY, JOSE CASTILLO         )
D/B/A JJA FRAMING, and JOSE CASTILLO )
D/B/A JJA FRAMING COMPANY,            )
                                       )
                  Defendants.          )
_______________________________________)

       The following matter is before the court on defendant Pennsylvania National

Mutual Casualty Insurance Company’s (“Penn National”) motion to realign parties, ECF

No. 8, and plaintiff Fenwick Commons Homeowners Association, Inc.’s (“Fenwick

HOA”) motion to remand, ECF No. 9. For the reasons set forth below, the court

GRANTS Penn National’s motion to realign and DENIES Fenwick HOA’s motion to

remand without prejudice.

                                  I. BACKGROUND

       This case is an insurance coverage dispute that arises out of an underlying tort

action. On September 18, 2018, Fenwick HOA brought a construction defect action in

state court against several defendants, including Portrait Homes-South Carolina, LLC and

Portrait Homes-Fenwick Commons, LLC (collectively, “Portrait entities”), as well as JJA

                                            1 
 
Construction, Inc. d/b/a JJA Framing, JJA Construction, Inc. d/b/a JJA Framing

Company, Jose Castillo d/b/a JJA Framing, and Jose Castillo d/b/a JJA Framing

Company (collectively, “JJA entities”). Fenwick Commons Homeowners Association,

Inc. v. Portrait Homes - South Carolina, LLC et al., Civil Action No. 2018-CP-10-330,

pending in the Court of Common Pleas, Charleston County, South Carolina (the

“Underlying Action”). ECF No. 1-2. Penn National was not named as a defendant in the

Underlying Action. On November 27, 2018, Fenwick HOA brought the current

declaratory judgment action in state court against Penn National, the JJA entities, and the

Portrait entities (the “Declaratory Judgment Action”). ECF No. 1-1. On January 7, 2019,

Penn National removed the Declaratory Judgment Action to federal court on diversity

jurisdiction grounds and moved to realign the parties. ECF Nos. 1, 8. Fenwick HOA

moved to remand this action. ECF No. 9.

       In the Underlying Action, Fenwick HOA alleges that the JJA entities and the

Portrait entities were involved in the construction of a townhome community known as

Fenwick Commons located in Charleston, South Carolina. ECF No. 1-2. Fenwick HOA

has asserted several claims against these defendants that arise out of alleged construction

defects of the townhome community. Id. In the current Declaratory Judgment Action,

Fenwick HOA alleges that Penn National issued certain commercial general liability

policies to the JJA entities and named the Portrait entities as additional insureds. ECF

No. 1-1 ¶¶ 11–12. Fenwick HOA asserts that these policies were intended to cover the

type of damage alleged in the Underlying Action. Id. ¶ 14. While the Underlying Action

remains pending in state court, Fenwick HOA seeks a declaration that Penn National is

obligated to insure and indemnify the JJA entities and the Portrait entities against the



                                             2 
 
claims in the Underlying Action. Id. ¶¶ 15–18, 23. In the alternative, Fenwick HOA asks

the court to reform the policies to cover those claims. Id. ¶ 22.

                                    II. DISCUSSION

       The court first addresses Penn National’s motion to realign the JJA entities and

Portrait entities as plaintiffs to avoid the requirement that these defendants consent to

removal. The court next considers whether to abstain from exercising its jurisdiction

over this case, per Fenwick HOA’s motion to remand.

    A. Realignment of Parties

       Penn National has removed this case based on diversity jurisdiction. Because

Penn National has not received consent from the other defendants to remove the case as

required, Penn National asks the court to realign JJA entities and Portrait entities as

plaintiffs to avoid the consent requirement. The court grants the request to realign.

         “The burden of demonstrating jurisdiction and therefore the propriety of removal

rests with the removing party.” Hartford Fire Ins. Co. v. Harleysville Mut. Ins. Co., 736

F.3d 255, 259 (4th Cir. 2013). Removal pursuant to 28 U.S.C. § 1441(a) provides that a

“civil action brought in a State court of which the district courts of the United States have

original jurisdiction, may be removed by the defendant or the defendants.” “[A]ll

defendants who have been properly joined and served must join in or consent to the

removal of the action.” 28 U.S.C. § 1446(2)(A). “The Supreme Court has construed

these statutes to require all defendants in the case to join in or consent to removal.”

Hartford Fire Ins. Co., 736 F.3d at 259. However, federal courts have recognized

exceptions to this requirement, such as through a realignment of defendants as plaintiffs.

Wayne J. Griffin Elec., Inc. v. Travelers Prop. Cas. Co. of Am., 2014 WL 842983, at *2



                                              3 
 
(M.D.N.C. Mar. 4, 2014). When a court decides to realign defendants as plaintiffs, a

defendant’s lack of consent for removal can be deemed immaterial. Id. at *6; see also

Scottsdale Ins. Co., 811 F.Supp.2d 1220, 1222 n. 2 (E.D. Va. 2011) (“[D]efendants are

not required to consent to removal given the realignment . . . as plaintiffs for

jurisdictional purposes.”); Gurney’s Inn Resort & Spa Ltd. v. Benjamin, 743 F. Supp. 2d

117, 126 (E.D.N.Y. 2010) (“[R]ealignment … excus[es] [removing defendant’s] failure

to comply with the rule of unanimity.”); Universal Concrete Prod. Corp. v. Peerless Ins.

Co., 2008 WL 4104171, at *3 n.5 (D. Md. Aug. 21, 2008) (“parties aligned in interest

with the plaintiff are not required to join or consent to the removal” (quoting Smilgin v.

New York Life Ins. Co., 854 F.Supp. 464 (S.D. Tex. 1994))).

              Although the JJA entities and the Portrait entities have not appeared in this action

or consented to the removal of this action, Penn National contends that consent is not

required because the interests of the JJA entities and the Portrait entities are aligned with

Fenwick HOA.1 Therefore, Penn National asks the court to realign the JJA entities and

the Portrait entities to be plaintiffs with Fenwick HOA to remove this case without the

required consent.2 The Fourth Circuit applies the two-step principal purpose test to

determine whether parties are properly aligned in a lawsuit. The first step requires the



                                                            
1
  Fenwick HOA “does not take issue with Penn National’s argument that the case was
properly removed.” ECF No. 17 at 4. Instead, as discussed further below, Fenwick HOA
argues asks the court to decline to hear the case based on abstention grounds.
2
  The court notes that complete diversity would be retained were the court to realign the
parties. Federal district courts have jurisdiction over “all civil actions where the matter in
controversy exceeds the sum or value of $75,000. . . and is between . . . citizens of a State
and citizens or subjects of a foreign state.” 28 U.S.C. § 1332(a)(2). Here, plaintiff
Fenwick HOA is a citizen of South Carolina, defendants JJA entities are citizens of North
Carolina, defendants Portrait entities are citizens of Illinois, and defendant Penn National
is a citizen Pennsylvania. ECF No. 1 at 3.
                                                               4 
 
court to “determine the primary issue in the controversy.” U.S. Fid. & Guar. Co. v. A &

S Mfg. Co., 48 F.3d 131, 133 (4th Cir. 1995). The primary issue in the Declaratory

Judgment Action is whether Penn National has a duty to provide coverage under its

policies to the JJA entities and the Portrait entities for the claims asserted against them in

the Underlying Action.

       “Next, the court should align the parties according to their positions with respect

to the primary issue.” Id. In a declaratory judgment action involving an insurance

company’s policy coverage, the parties’ interests are generally aligned based on whether

they believe there is coverage of the damages that might underlie the claims for

insurance. See Crout v. United Fin. Cas. Co., No. CIV.A. 1:10-649, 2010 WL 2998500,

at *2 (D.S.C. July 28, 2010) (realigning insured defendant with the plaintiff in a

declaratory judgment seeking reformation of insurance company’s policy when defendant

had an interest in the insurance company reforming the policy to cover a greater amount

of damages); Marsh v. Cincinnati Ins. Co., 2008 WL 4614289, at *2 (D.S.C. Oct. 15,

2008) (realigning defendants with the insured plaintiff in a declaratory judgment action

seeking insurance coverage when the defendants had an interest in establishing that the

plaintiff was covered by the insurance policy). Thus, the court must consider whether

defendants JJA entities and Portrait entities have an interest similar to Fenwick HOA’s

interest in having the court delcare that Penn National’s insurance policies provide

coverage for the claims in the Underlying Action.

       Applying the principal purpose test to the facts at hand, the court first finds that

the JJA entities and the Portrait entities have been named by Fenwick HOA as defendants

in the Underlying action, as well as in the current Declaratory Judgment Action. Despite



                                              5 
 
the JJA entities and Portrait entities being in an adverse position to Fenwick HOA in the

Underlying Action, those three parties have the same interest in the current action—

namely in establishing that the policies issued to the JJA entities and Portrait Entities by

Penn National provide coverage for the claims brought against them by Fenwick HOA in

the Underlying Action. Further, Fenwick HOA does not bring any claims against the JJA

entities and the Portrait entities in the current action and does not seek any relief from

them. Rather, Fenwick HOA asks the court to “issue a Declaratory Judgment that Penn

National is obligated to insure [the Portrait entities] and [the JJA entities] for the claims

made by Plaintiff . . .” in the Underlying Action. ECF No. 1-1 ¶ 23. There is simply

nothing to indicate why the JJA entities and the Portrait entities would be named as

defendants in this action. Thus, the court realigns them as plaintiffs along with Fenwick

HOA and finds that Penn National need not obtain their approval to remove the matter.

The court grants Penn National’s motion to realign and finds that removal was proper.

    B. Motion to Remand

       Even though Fenwick HOA does not object to the removal, it asks the court to

remand the declaratory judgment action based on abstention grounds. ECF Nos. 9 and

17. “A federal court has the discretion to decline to entertain a declaratory judgment

action, but . . . the court must do so only for ‘good reason.’” Cont’l Cas. Co. v. Fuscardo,

35 F.3d 963, 965–66 (4th Cir. 1994) (quoting Aetna Casualty & Surety Co. v. Quarles, 92

F.2d 321, 324 (4th Cir. 1937)). The Fourth Circuit has held that a district court should

“normally entertain a declaratory action within its jurisdiction when it finds that the

declaratory relief sought (i) will serve a useful purpose in clarifying and settling the legal

relations in issue and (ii) will terminate and afford relief from the uncertainty, insecurity,



                                               6 
 
and controversy giving rise to the proceeding.” Aetna Casualty & Surety Co. v. Quarles,

92 F.2d at 325. In making this determination, a district court must consider the following

factors:

        (1) the strength of the state’s interest in having the issues raised in the
        federal declaratory action decided in the state courts; (2) whether the issues
        raised in the federal action can more efficiently be resolved in the court in
        which the state action is pending; (3) whether permitting the federal action
        to go forward would result in unnecessary ‘entanglement’ between the
        federal and state court systems, because of the presence of ‘overlapping
        issues of fact or law’ and (4) whether the declaratory judgment action is
        being used merely as a device for ‘procedural fencing’.

Nautilus Ins. Co. v. Winchester Homes, Inc., 15 F3d 371, 377 (4th Cir. 1994).

        The first factor—the state’s interest in having this case resolved in state court—

weighs equally in favor of the court exercising jurisdiction over this case as it does the

court abstaining from exercising jurisdiction. The issue in the Declaratory Judgment

Action is whether Penn National’s commercial general liability policy will cover and

indemnify JJA entities and Portrait entities against Fenwick HOA’s claims in the

Underlying Action. While the issues of insurance coverage are governed by state law,

the questions of law are not difficult, complex, or unsettled to warrant declining to

exercise jurisdiction. Id. at 378. Federal courts can analyze an insurance policy and are

“unlikely to break new ground or be faced with novel issues of state interest.”  United

Capitol Ins. Co. v. Kapiloff, 155 F.3d 488, 494 (4th Cir. 1998). Therefore, there is no

compelling state interest to having this issue heard in state court.

        The second factor looks to whether this action can be more efficiently resolved in

the Underlying Action. In evaluating this factor, the focus is on “whether the questions

in controversy between the parties to the federal suit . . . can better be settled in the

proceeding pending in the state court.” Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491

                                               7 
 
(1942); see also Nautilus, 15 F3d at 377 (relying on Brillhart when evaluating the second

factor). Under Brillhart, the district court should determine whether the matters in

controversy between the parties in the federal suit can better be settled in a pending state

court suit. Brillhart, 316 U.S. at 495. Courts should consider whether the claims of all

parties in interest can be adjudicated in the pending state court proceeding, the scope of

the pending proceeding, whether all necessary parties have been joined, and whether the

parties are open to process in that proceeding. Id. As the Supreme Court noted in

Brillhart, it would be uneconomical to proceed with an action in federal court where a

pending state court suit presents the same issues, not governed by federal law, and is

between the same parties. Id.

          Here, the issue of coverage is not a question for resolution in the Underlying

Action. The Underlying Action is simply a construction deficiency action whereas this

action is a separate declaratory judgment claim against Penn National to indemnify the

insureds for any claims brought against them in the Underlying Action. Further, Penn

National is not a named party in the Underlying Action. The Declaratory Judgment

action could not be any more efficiently solved in state court than in federal court

because the issues and parties are not the same. Considering the factors in Brillhart, the

court concludes that this issue would not be better resolved by the pending Underlying

Action.

          The third factor considers whether permitting this action to proceed in federal

court would result in “unnecessary entanglement” between the federal and state court

systems due to overlapping issues of law or fact. Entanglement is likely when many of

the issues in the declaratory action are also being litigated by the same parties in the



                                               8 
 
related state court action. Here, entanglement is unlikely. First, Penn National is not

named in the Underlying Action. Therefore, no issues regarding Penn National’s rights

or obligations are likely to be addressed in that action. And it is unlikely that the

Underlying Action will address the same insurance coverage issues as in the Declaratory

Judgment Action. Second, the court will likely not be required to make any factual or

legal findings that would adversely affect or conflict with the state court’s decision-

making process in the Underlying Action. The question currently before this court is

whether the claims alleged against the defendants in the Underlying Action fall within the

purview of the insurance policies issued by Penn National. As of right now, the court is

presented with a purely legal question that will not require the court to make any factual

findings that could influence the resolution of of the merits of the claims brought in the

Underlying Action. Therefore, permitting this action in federal court will not result in

“unnecessary entanglement” between the federal and state court systems. See Nautilus,

15 F3d at 377 (finding entanglement unlikely when the declaratory action involves a

contract dispute and the underlying action is a tort claim); cf. Mitcheson v. Harris, 955

F.2d 235, 241 (4th Cir. 1992) (finding entanglement likely when the declaratory action

required the court to decide on a critical issue that will be addressed in the pending state

action). However, should the need arise throughout the course of litigation for the court

to wade into fact-finding in a manner that would impede upon the questions being

considered by the state court in the Underlying Action, the court reserves its right to

revisit this order and decide to abstain from hearing the case.

       Finally, the fourth factor this court considers is whether this action is being used

as a device for procedural fencing. There is no evidence here of a race to federal court to



                                              9 
 
resolve an issue in a favorable forum first while similar issues are pending in state court.

Nautilus, 15 F3d at 380. Not only are the issues in this action different from the

Underlying Action, this action was filed separately and independently to determine

whether JJA entities and P entities will be indemnified if they are found liable in the

underlying action. Therefore, this factor weighs in favor of exercising jurisdiction.

       After a review of the Nautilus factors, the court finds that it should exercise

jurisdiction over this case. However, it reserves the right to reconsider its ruling on the

abstention issue.

                                   III. CONCLUSION

       For the reasons set forth above, the court GRANTS Penn National’s motion to

realign and DENIES Fenwick HOA’s motion to remand without prejudice.

       AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

April 22, 2019
Charleston, South Carolina

 
 




                                             10 
 
